              Case 1:20-cv-02130-JEB Document 18 Filed 12/01/20 Page 1 of 4




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


FRATERNAL ORDER OF POLICE,
METROPOLITAN POLICE DEPARTMENT
LABOR COMMITTEE, D.C. POLICE
UNION,

                   Plaintiff,

v.

THE DISTRICT OF COLUMBIA, et al.                      Civil Action No. 20-2130 (JEB)

                   Defendants.


     PLAINTIFF’S RULE 15(a) MOTION AND MEMORANDUM IN SUPPORT FOR
                  LEAVE TO FILE AN AMENDED COMPLAINT

            Pursuant to Rule 15 of the Federal Rules of Civil Procedure, the plaintiff, Fraternal Order

of Police, Metropolitan Police Department Labor Committee, D.C. Police Union (“D.C. Police

Union”), by its attorneys, respectfully moves this Court for leave to file the attached Amended

Complaint (“Amended Complaint,” a final copy is attached as Exhibit A, and a red-lined copy is

attached as Exhibit B).

            Rule 15 provides that “a party may amend its pleading [with] the court’s leave” and that

“[t]he court should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2).

Allowing Plaintiffs to file the Amended Complaint would serve justice and promote judicial

efficiency. Further, there would be no substantial or undue prejudice, bad faith, undue delay, or

futility.

            Through the Amended Complaint, the D.C. Police Union seeks to plead additional facts

to its original four (4) claims against Defendants. The D.C. Police Union files this Motion along

with its Rule 59(e) Motion to Alter or Amend the November 4, 2020 Order and judgment. See
         Case 1:20-cv-02130-JEB Document 18 Filed 12/01/20 Page 2 of 4




Ciralksy v, C.I.A., 355 F.3d 661, 673 (D.C. Cir. 2004) (“[O]nce a final judgment has been

entered, a court cannot permit an amendment unless the plaintiff first satisfies Rule 59(e)’re

more stringent standard for setting aside that judgment.” (internal quotation marks omitted)); see

Firestone v. Firestone, 76 F.3d 1206, 1208 (D.C. Cir. 1996) (same).

       The D.C. Police Union sought the consent of the Defendants to the relief sought in this

Motion, however, the Defendants did not consent.

       For all these reasons, the D.C. Police Union respectfully requests that the Court grant

Plaintiff’s leave to file the attached Amended Complaint. Also attached is a proposed order.




                                             Respectfully submitted,


                                             ___/s/__Anthony M. Conti____________________
                                             Anthony M. Conti (D.C. Bar No. 479152)
                                             Daniel J. McCartin (D.C. Bar No. 976580)
                                             CONTI FENN LLC
                                             36 South Charles Street, Suite 2501
                                             Baltimore, Maryland 21201
                                             Tel. (410) 837-6999
                                             Fax: (410) 510-1647
                                             tony@contifenn.com
                                             dan@contifenn.com

                                             Counsel for Plaintiff




                                                2
         Case 1:20-cv-02130-JEB Document 18 Filed 12/01/20 Page 3 of 4




                      LOCAL CIVIL RULE 7(m) CERTIFICATION

       I HEREBY CERTIFY that on November 25, 2020, I contacted counsel for the

Defendants to request their consent to the foregoing motion pursuant to Local Civil Rule 7(m).

On November 25, 2020, counsel for the Defendants informed counsel for the Plaintiff that the

Defendants do not consent to this motion.



                                             ___/s/__Anthony M. Conti____________________
                                            Anthony M. Conti (D.C. Bar No. 479152)




                                               3
         Case 1:20-cv-02130-JEB Document 18 Filed 12/01/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 1st day of December, 2020, a copy of the foregoing

Plaintiff’s Rule 15(a) Motion for Leave to File an Amended Complaint was served via the

Court’s electronic filing system on counsel of record for Defendants.

       Pamela Disney, Esq.
       Assistant Attorney General
       400 Sixth Street, N.W.
       Suite 10100
       Washington, DC 20001
       pamela.disney@dc.gov

       Counsel for the Defendants



                                             ___/s/__Anthony M. Conti____________________
                                             Anthony M. Conti (D.C. Bar No. 479152)




                                                4
